Citation Nr: 9925458	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-08 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for nephrolithiasis, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.  

This appeal arises from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied an increased rating 
for nephrolithiasis.  It appears that the veteran moved 
during the pendency of this appeal and his appeal was 
certified to the Board of Veterans' Appeals (Board) from the 
Los Angeles, California RO.  


FINDING OF FACT

The veteran's nephrolithiasis does not require diet or drug 
therapy; infection, attacks of colic, or use of a catheter 
have not been reported; the nephrolithiasis has not required 
surgery or other invasive procedures and the nephrolithiasis 
is not shown to be productive of renal dysfunction.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
nephrolithiasis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.115b, Diagnostic Codes 7508, 7509 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.326 (1998).  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Nephrolithiasis is rated as hydronephrosis, except where the 
veteran has recurrent stone formation requiring diet therapy, 
drug therapy; or invasive or non-invasive procedures more 
than two times per year, in which case a disability rating of 
30 percent is assigned.  38 C.F.R. § 4.115b, Diagnostic Code 
7508.

Hydronephrosis, rated under Diagnostic Code 7509, is assigned 
a 10 percent rating for only an occasional attack of colic, 
not infected and not requiring catheter drainage.  A 20 
percent evaluation is assigned for frequent attacks of colic 
requiring catheter drainage.  Where there are frequent 
attacks of colic with infection and kidney function is 
impaired, a 30 percent rating is assigned.  Severe 
hydronephrosis is rated as renal dysfunction..  38 C.F.R. 
§ 4.115b, Diagnostic Code 7509.  Renal dysfunction is 
evaluated under 38 C.F.R. § 4.115a.


Factual Background.  While in service in March 1945 the 
veteran was found to have a left ureteral calculus.  In July 
1946 the veteran filed a claim for service connection for a 
kidney disorder.  The RO granted service connection for 
nephrolithiasis in an August 1946 rating action.  A 10 
percent rating was assigned.  

The Board has reviewed the veteran's claims folder in its 
entirety.  For the sake of brevity only those records dated 
since 1990 will be reported in this decision.  

In March 1993 the veteran submitted two letters from his 
private physician that indicated he was unable to work due to 
sarcoidosis.  

The RO in March 1993 requested medical records from Dr. L. 
Henry Lackner.  In the same month medical records were 
received from Dr. Lackner.  They included treatment record 
for urge incontinence.  The examiner's impression was that 
the veteran had benign prostatic hypertrophy.  Biopsies of 
the prostate were performed.  A bladder ultrasound was also 
performed.  

In October 1997 a VA examination was performed.  The VA 
examiner noted that the veteran was given medication to 
reduce the size of his prostate.  The veteran reported 
frequency of 10 times a day and four at night.  He had not 
had any recurrent infections.  He had not had any 
catheterizations, no dilations and no drainage procedures.  
Examination revealed that the genitourinary system was 
normal.  X-rays of the kidney, ureter and bladder revealed no 
renal, ureteral or bladder stones on the plain films.  

Private medical records from Dr. Valvo included a biopsy of 
the prostate.  Chronic prostatitis was diagnosed.  

The RO also received records from Dr. Shapiro which were also 
related to treatment for the prostate.  

The veteran appeared at a hearing at the RO in November 1998.  
He testified that he was receiving treatment for his kidney 
stones about once a month.  He stated that his kidney stones 
caused him to go to the bathroom once an hour.  He had to 
urinate or void 12 to 14 times a day.  He said that he had 
been given medication.

Analysis.  The claims folder does not include any records of 
treatment for ureteral calculi other than in the veteran's 
service medical records.  There is no indication in the 
evidence that the veteran is on drug or diet therapy for 
nephrolithiasis.  The medication he referred to at his 
hearing was noted by the VA physician to be for treatment of 
his prostate disorder.  There is no history of any invasive 
or non-invasive procedures.  There is no history of 
infections.  The VA physician specifically stated that no 
catheterization, dilation or other procedures had been 
performed.  The veteran has not reported having frequent 
attacks of colic.  The nephrolithiasis is not shown to be 
productive of any kidney dysfunction.

It is clear that the veteran has attributed his symptoms of 
urinary frequency to kidney stones.  However, all of the 
treatment records indicate they are due to chronic 
prostatitis and an enlarged prostate.  Inasmuch as no kidney 
dysfunction has been reported, discussion of 38 C.F.R. 
§ 4.115a is not warranted.  

The criteria for a rating in excess of 10 percent for 
nephrolithiasis are neither met nor approximated.  
Accordingly, there is no basis for an increased rating.


ORDER

An increased rating for nephrolithiasis is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

